 



Exhibit 10. a
POLARIS INDUSTRIES INC.
SENIOR EXECUTIVE
ANNUAL INCENTIVE COMPENSATION PLAN
As Amended and Restated
Effective January 1, 2008

  1.   Purpose. The Polaris Industries Inc. Senior Executive Annual Incentive
Compensation Plan is intended to provide incentives for Eligible Senior
Executives to attain and maintain the highest standards of performance, to
attract and retain key executives of outstanding competence and ability, to
stimulate the active interest of key executives in the development and financial
success of the Company, to further align the identity of interests of employees
with those of the Company’s shareholders generally and to reward executives for
outstanding performance when certain objectives are achieved. This amendment and
restatement of the Plan is effective as of January 1, 2008.     2.  
Definitions. As used herein, the terms set forth below shall have the following
respective meanings:

  (a)   “Board” means the Board of Directors of the Company.     (b)   “Business
Criteria” means the business criteria listed in Section 6 of this Plan.     (c)
  “Code” means the Internal Revenue Code of 1986, as amended from time to time.
    (d)   “Committee” means the Committee appointed by the Board to administer
the Plan. The Committee shall be constituted at all times so as to meet the
outside director requirements of Section 162(m) of the Code.     (e)   “Company”
means Polaris Industries Inc., a Minnesota corporation and its successors and
assigns.     (f)   “Effective Date” means January 1, 2004.     (g)   “Eligible
Senior Executive” means any senior executive employee of the Company designated
by the Committee as an Eligible Senior Executive.     (h)   “Incentive
Compensation Award” means an incentive compensation award payable under this
Plan.     (i)   “Incentive Compensation Award Period” means, with respect to an
Incentive Compensation Award, as determined by the Committee, the calendar year
beginning on or after the Effective Date with respect to which such Incentive
Compensation Award is to be determined. It is expressly intended that any
particular calendar year may be included in the Incentive Compensation Award
Period of multiple Incentive Compensation Awards.

 



--------------------------------------------------------------------------------



 



  (j)   “Participant” means, with respect to an Incentive Compensation Award
Period, the Eligible Senior Executives selected by the Committee to be eligible
to receive an Incentive Compensation Award for such Incentive Compensation Award
Period as provided in Section 5 of this Plan.     (k)   “Performance Objective”
means the performance objective or objectives established pursuant to Section 5
of the Plan.     (l)   “Plan” means the Polaris Industries Inc. Senior Executive
Annual Incentive Compensation Plan, as it may be amended from time to time.

  3.   Administration. The Committee shall interpret the Plan, prescribe, amend,
and rescind rules relating to it, select eligible Participants, and take all
other actions necessary for its administration, which actions shall be final and
binding upon all Participants. To the extent permitted by law, all members of
the Board of Directors, including the members of the Committee, shall be
indemnified and held harmless by the Company with respect to any loss, cost,
liability or expense that may be reasonably incurred in connection with any
claim, action, suit or proceeding which arises by reason of any act or omission
under the Plan so long as such act or omission is taken in good faith and within
the scope of the authority delegated herein.     4.   Compliance with Sections
162(m) and 409A. The Plan shall be administered to comply with Sections 162(m)
and 409A of the Code and regulations promulgated thereunder, and if any Plan
provision is found not to be in compliance with Sections 162(m) or 409A of the
Code, the provision shall be deemed modified as necessary to meet the
requirements of Sections 162(m) and 409A of the Code.     5.   Selection of
Participants and Performance Objective. Prior to the commencement of each
Incentive Compensation Award Period, or at such later time as permitted by
Section 162(m) of the Code and regulations thereunder, the Committee shall
determine in writing (i) the Participants who shall be eligible to receive an
Incentive Compensation Award for such Incentive Compensation Award Period,
(ii) the Performance Objective, which shall consist of any one or more of the
Business Criteria, and (iii) the formula for computing the amount of the
Incentive Compensation Award payable to each Participant if the Performance
Objective is achieved, which formula shall comply with the requirements
applicable to performance-based compensation plans under Section 162(m) of the
Code. The amount of an Incentive Compensation Award may be denominated in cash
and/or in shares of the Company’s common stock, provided that all amounts paid
under the Plan shall be in cash.     6.   Business Criteria. The Business
Criteria will include specified levels of one or more of the following:

     
    Operating Income
  Net Income
    Pre-Tax Income
  Customer Retention
    Cash Flow
  Return on Investment

2



--------------------------------------------------------------------------------



 



     
     Return on Capital
  Revenue
     Return on Equity
  Revenue Growth
     Return on Assets
  Total Shareholder Return
     Return on Sales
  Stock Price
     Expense Targets
  Market Share
     Customer Satisfaction
  Productivity Targets
     Sales
  Earnings Per Share
     Sales Growth
  Earnings Per Share Growth
 
  Economic Value Added

The above terms shall have the same meaning as in the Company’s financial
statements, or if the terms are not used in the Company’s financial statements,
as applied pursuant to generally accepted accounting principles, or as used in
the Company’s industry, as applicable. As determined by the Committee, the
Business Criteria shall be applied (i) in absolute terms or relative to one or
more other companies or indices and (ii) to a business unit, geographic region,
one or more separately incorporated entities, or the Company as a whole.

  7.   Incentive Compensation Award Certification. The Committee shall certify
in writing prior to payment of the Incentive Compensation Award that the
Performance Objective has been attained and the Incentive Compensation Award is
payable. With respect to Committee certification, approved minutes of the
meeting in which the certification is made shall be treated as written
certification.     8.   Maximum Incentive Compensation Award Payable. The
maximum amount payable with respect to an Incentive Compensation Award to any
Participant is $2,500,000.     9.   Extraordinary or Unusual Events. The
Committee may, in its discretion, disregard the impact of any extraordinary or
unusual event (in accordance with generally accepted accounting procedures) in
determining whether a Performance Objective has been obtained or may make
appropriate adjustments in any Performance Objective to reflect such
extraordinary or unusual event.     10.   Discretion to Reduce Awards. The
Committee, in its sole and absolute discretion, may reduce the amount of any
award otherwise payable to a Participant.     11.   Active Employment
Requirement. Except as provided below, an Incentive Compensation Award shall be
paid for an Incentive Compensation Award Period only to a Participant who is
actively employed by the Company (or on approved vacation or other approved
leave of absence) throughout the Incentive Compensation Award Period and who is
employed by the Company on the date the Incentive Compensation Award is paid. To
the extent consistent with the deductibility of awards under Section 162(m) of
the Code and regulations thereunder, the Committee may in its sole discretion
grant an Incentive Compensation Award for the Incentive Compensation Award
Period to a Participant who is first employed or who is promoted to a position
eligible to become a Participant under this Plan during the Incentive
Compensation Award Period, or whose employment is terminated during the
Incentive Compensation Award Period because of the Participant’s retirement
under the Company’s 401(k) plan, death, or because of

3



--------------------------------------------------------------------------------



 



      disability as defined in Section 22(e)(3) of the Code. In such cases of
active employment for part of an Incentive Compensation Award Period, a pro rata
Incentive Compensation Award may be paid for the Incentive Compensation Award
Period.     12.   Payment and Deferrals of Incentive Compensation Award.        
An Incentive Compensation Award shall be paid to the Participant for the
Incentive Compensation Award Period as provided in this Plan. The Company shall
pay the Incentive Compensation Award to the Participant in such form as the
Committee may determine and at such time as the Committee may determine after
the Committee certifies that the Incentive Compensation Award is payable as
provided in Section 7, but no later than March 15th of the year following the
year in which the Incentive Compensation Award Period ends. In the event of the
Participant’s death, any Incentive Compensation Award shall be paid to the
Participant’s spouse or, if there is no surviving spouse, the Participant’s
estate. Payments under this Section shall operate as a complete discharge of the
Committee and the Company. The Company shall deduct from any Incentive
Compensation Award paid under the Plan the amount of any taxes required to be
withheld by the federal or any state or local government.         The Committee
may, in its sole and absolute discretion, permit an Eligible Senior Executive
who is entitled to receive an Incentive Compensation Award to elect to defer
receipt of such Incentive Compensation Award in accordance with the terms of the
Polaris Industries Inc.Supplemental Retirement/Savings Plan.     13.  
Shareholder Approval. No Incentive Compensation Award shall be payable under
this Plan unless the Plan is disclosed to and approved by the shareholders of
the Company in accordance with Section 162(m) of the Code and regulations
thereunder.     14.   Limitation of Rights. Nothing in this Plan shall be
construed to (a) give any employee of the Company any right to be awarded any
Incentive Compensation Award other than that set forth herein, as determined by
the Committee; (b) give a Participant any rights whatsoever with respect to
shares of common stock of the Company; (c) limit in any way the right of the
Company to terminate an employee’s employment with the Company at any time for
any reason or no reason; (d) give a Participant or any other person any interest
in any fund or in any specific asset or assets of the Company; or (e) be
evidence of any agreement or understanding, express or implied, that the Company
will employ an employee in any particular position or at any particular rate of
remuneration.     15.   Non-Exclusive Arrangement. The adoption and operation of
this Plan shall not preclude the Board or the Committee from approving other
short-term incentive compensation arrangements for the benefit of individuals
who are Participants hereunder as the Board or Committee, as the case may be,
deems appropriate and in the best interests of the Company.     16.  
Nonassignment. The right of a Participant to the payment of any Incentive
Compensation Award under the Plan may not be assigned, transferred, pledged, or
encumbered, nor

4



--------------------------------------------------------------------------------



 



      shall such right or other interests be subject to attachment, garnishment,
execution, or other legal process.     17.   Amendment or Termination of the
Plan. The Board may amend or terminate the Plan at any time, except that no
amendment or termination shall be made that would impair the rights of any
Participant to an Incentive Compensation Award that would be payable were the
Participant to terminate employment on the effective date of such amendment or
termination, unless the Participant consents to such amendment or termination.
The Plan shall automatically terminate on January 1, 2009 unless sooner
terminated by action of the Board or extended with the approval of the Board and
the Company’s shareholders.     18.   Governing Law. The validity, construction,
interpretation, administration and effect of the Plan and of its rules and
regulations, and rights relating to the Plan, shall be determined solely in
accordance with the laws of the State of Minnesota, other than the conflict of
law provisions of such laws.

5